DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-6, 8, 10-13 and 16-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the claimed invention is US 3779263 A.
US 3779263 A discloses A buoyancy assist tool comprising: an outer case; a rupture disk comprising a rupture disk body and a rupture disk membrane connected in the outer case; and a sleeve disposed in the outer case and movable downwardly from a first to a second position in the outer case.
However US 3779263 A fails to disclose
wherein the sleeve is in direct contact with the rupture disk membrane of the rupture disk, and wherein the rupture disk membrane prevents the sleeve from moving downwardly to the second position prior to the rupture disk membrane rupturing.
The prior art device’s sleeve moves a cutting edge to rupture the rupture disk, as opposed to rupturing the disc to allow the sleeve to move. Furthermore, the prior art’s sleeve is not in direct contact prior to moving.  It would not have been considered obvious to one of ordinary skill in the art, to modify the prior art to make changes to arrive at the claimed invention, as the principle of operation would be substantially changed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674